COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 02-10-00137-CV

JAMES MCGUIRE                                                      APPELLANT

                                        V.

WELLS FARGO BANK, N.A.                                              APPELLEE

                                    ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On June 28, 2010, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk=s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellant, within fifteen days, made arrangements to pay for the clerk=s record

and provided this court with proof of payment.


      1
       See Tex. R. App. P. 47.4.
      Because appellant has not made payment arrangements for the clerk=s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b), 43.2(f).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: August 5, 2010




                                     2